Citation Nr: 0729755	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a spinal disability 
of the neck and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from April 1967 to July 
1984.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision that, in part, 
denied service connection for a bilateral shoulder 
disability, and for a spinal disability of the neck and back.  
The veteran timely appealed.

In April 2003, the RO granted service connection and assigned 
an initial 20 percent evaluation for prostate cancer, status-
post radical retropubic prostatectomy, effective November 
2002.  The veteran filed an appeal for a higher initial 
rating.  In February 2007, the RO increased the initial 
disability rating to 40 percent for prostate cancer, status-
post radical retropubic prostatectomy, also effective 
November 2002.  The record reflects, in this regard, that the 
veteran has expressed his satisfaction with the assigned, 
initial 40 percent rating, and effectively withdrew his 
substantive appeal of the claim in writing in February 2007.  
See 38 C.F.R. § 20.202 (2006).  Hence, the issue of a higher 
initial disability rating for prostate cancer, status-post 
radical retropubic prostatectomy, is no longer in appellate 
status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

Bilateral Shoulder Disability

The veteran reported receiving treatment for a shoulder 
disability at the VA Medical Center (VAMC) in Fayetteville, 
North Carolina, in May 1985.  The claims folder does not 
contain treatment records from that facility prior to 1989.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

Spinal Disability of the Neck and Back

The veteran also reported receiving treatment for a back 
disability at the Fayetteville VAMC in May 1985.  VA is 
required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that service connection for a spinal 
disability of the neck and back is warranted on the basis 
that he was treated for back pain during service; that he 
made in excess of 200 parachute jumps while on active duty; 
and that he continues to have back and neck pain.

Medical records document low back pain in 1989, and a 
diagnosis of acute whiplash injury to the neck with 
neuropraxia of the lower cervical roots following a motor 
vehicle accident in 1989.  X-rays taken at the time revealed 
mild compression fractures of C5 and C6 vertebrae.

Service medical records show treatment for neck pain in April 
1975.  X-rays then taken were negative.  Records also show 
treatment for back pain in March 1973, secondary to trauma to 
the back two months earlier.  Examination revealed mild pain, 
but no tenderness.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has a 
spinal disability of the neck and back that either had its 
onset during service or is related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should request from the 
Fayetteville VAMC, all records of 
evaluation and/or treatment of the 
veteran's shoulder condition and/or back 
condition in May 1985. All records and/or 
responses should be associated with the 
claims file. 
 
2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of neck pain and back pain; 
and to determine whether it is at least 
as likely as not (50 percent probability 
or more) that any such disability either 
had its onset in service, or is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
episodes of neck pain in April 1975 and 
back pain in March 1973, and numerous 
parachute jumps.
 
The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

3.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claims.

4.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal for 
service connection for a bilateral 
shoulder condition, and for a spinal 
disability of the neck and back.  If the 
benefits sought remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before returning the 
case to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




